DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of June 8, 2022. 
Claims 1-7 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the drawings have been fully considered and are not persuasive.
Applicant’s arguments/amendments with respect to the objection to the Specification have been fully considered and are persuasive.  Therefore, the objection to the Specification has been withdrawn.
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC §112(a) and 35 USC §112(b) have been fully considered and are partially persuasive. 
With respect to the rejection of claims 1-7 under 35 USC 112(a), as failing to comply with the enablement requirement, the arguments are persuasive and is therefore withdrawn. 
With respect to the rejection of claims 1-7 under 35 USC 112(a), as failing to comply with the written description requirement, several limitations within the claims have been amended, and support in the specification provided and the examiner agrees that such amendments overcome the rejection under 35 USC 112(a).  However, the amendments to claims and disclosure (specification/drawings), do not overcome the rejection under 35 USC 112(a), as failing to comply with the written description requirement going to the specific limitations of “a positioning device of the infrastructure” and “a CPU for managing parameters according to a program”.  Therefore, the rejection of such claims under 35 USC §112(a) rejection is maintained herein, and new rejections under 35 USC §112(a) are presented below based on the amendments to the claims presented in the Amendment of 8 June 2022.
For similar reasons as described above, while some of the rejections presented under 35 USC 112(b) have been withdrawn, several of the rejections of such claims under 35 USC §112(b) rejection are maintained herein, and new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of 8 June 2022.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because:
The amendment filed 08 June 2022, including the new drawings (Fig. 1 and 2) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Specifically, in Figs. 1 and 2, reference numeral 2 points to a dotted line/ a line of circular elements depicted running through the infrastructure/road (1).  Reference numeral 2 is described in the specification as a positioning device in the infrastructure.  However, the drawings appear to depict a specific type of sensor such as an RFID transmitter(s) embedded in the infrastructure.  This specificity is not present nor described in the original disclosure as filed.  As such, the drawings include new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, as discussed above, the specification does not describe the invention in any more detail than that what is provided in the claims.  Specifically, the specification seems to largely just repeat the language of the claims without any further explanation as to the components or how the system described in the claim(s) works.  The claims and the corresponding specification merely lists the various components being claimed as being part of the system, but does not actually provide sufficient detail as to the structural elements of the claim or how each of the elements of the claim limitations interact in order for the system to record the trajectory over which a vehicle drives and transmits the trajectory, together with other information, to the rest of the vehicles in a convoy.  For example, in claim 1, regarding the limitation “a positioning device of the infrastructure”, the specification merely repeats the language “positioning device”, but has not specifically defined the structural elements (if any) of the positioning device or exactly the purposes of the positioning device in the system.  Still further, regarding the limitation “a CPU for managing parameters according to a program”, the specification merely repeats the language “program”, but has not specifically defined the structural elements (if any) or any further description of the “program” and how they function/work.
As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes claim 7 recites similar limitations and issues to claim 1 and is rejected under the same rational.
Claims 2-6 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, the limitation “the respective vehicle” at lines 14-15 is unclear. Specifically, it is unclear to the Examiner if this is “the first vehicle” previously recited in claim 1, “the second vehicle” previously recited in claim 1, or both.
The limitation “the respective distance” at line 19 is unclear. There is insufficient antecedent basis for this limitation in the claim.
The limitation “8-conductor spiral cables” at line 51 is unclear. Specifically, it is unclear to the Examiner if this is the same “8-conductor spiral cables” previously recited in claim 1 or different.
The limitation “an infrastructure over which the convoy drives” at line 9 is vague and indefinite.  Specifically, it is unclear to the Examiner how “an infrastructure over which the convoy drives” can be part of a transport system.
The limitation “a positioning device of the infrastructure” at line 10 is unclear. It is unclear what “a positioning device” is referring to and what is being claimed in light of Applicant’s original disclosure, as the specification merely repeats the language “positioning device” without further explanation. The specification does not provide any explanation as to what the positioning device is or how it works.
The limitation “a CPU for managing parameters according to a program” at lines 32-33 is vague and indefinite. Specifically, it is unclear what “a program” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any explanation as to what the program is or what it does.
The limitation “a transmitter/receiver antenna for radio signals, coded information signals and Wi-Fi signals” at lines 40-41 is vague and indefinite. Specifically, it is unclear what “coded information signals” is referring to. It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 2, the limitation “an electrical energy transfer bus having a first cross section that is larger than at least some cross sections of other buses of the 8 conductors” at lines 7-9 is vague and indefinite. The term “larger” is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “an electrical energy transmit bus having a second cross section that is larger than at least some cross sections of other buses of the 8 conductors” at lines 10-12 is vague and indefinite. The term “larger” is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner notes claim 7 recites similar limitations to claim 1 and is rejected under the same rational.
Claims 3-6 are rejected as being dependent upon a rejected claim.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
As to claim 1, this claim is an omnibus type claim.  The specification provides no more detail of the invention than that which is recited in claim 1.  Moreover, it is unclear to the examiner what exactly is part of the system.  For example, claim 1 recites “an infrastructure over which the convoy drives”.  It is unclear how the infrastructure can be part of the system.  As such, it is unclear exactly what the system includes or how it operates.
Similarly, the Examiner notes claim 7 recites similar limitations to claim 1 and is rejected under the same rational.  Specifically, the specification provides no more detail of the invention than that which is recited in claim 7.  Moreover, it is unclear to the examiner what exactly is part of the system.  
Claims 2-6 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Golden et al., US 2015/0217790 A1, hereinafter referred to as Golden, and further in view of Emig et al., US 5039173 A, hereinafter referred to as Emig, respectively.
As to claim 1, Breed teaches a semi-automated convoy transport system for vehicles, the system comprising:
- a convoy of vehicles including a first vehicle referred to as leader and one or more second vehicles referred to as trailers (see at least Abstract and paragraphs 21-23 regarding a system for conveying data between vehicles in accordance with the invention includes a data generating system arranged on a first vehicle to obtain or generate information about the first vehicle or conditions around the first vehicle, a first communications system arranged on the first vehicle and coupled to the data generating system for communicating with a wireless Internet service provider (ISP) and a second communications system arranged on a second vehicle and communicating with a wireless Internet service provider (ISP), Breed):
- an infrastructure over which the convoy drives (see at least paragraph 27 regarding a road on which the first vehicle is traveling, Breed),
wherein each of the first vehicle and the one or more second vehicles comprises:
- a high definition radar sensor for exact positioning of the respective vehicle, the radar sensor of the first vehicle for positioning the first vehicle with respect to the infrastructure over which the convoy drives (see at least paragraphs 140-148 regarding the linear camera and laser radar data acquisition systems, Breed), 
- a distance sensor, the respective distance sensor in each of the one or more second vehicles for measuring the respective distance from a preceding vehicle in the convoy (see at least FIG. 22B and paragraphs 265-266 regarding an alternative mounting location for laser radar units. See also at least paragraphs. See also at least paragraphs 521-525 regarding the laser beam can be frequency, amplitude, time, code or noise modulated so that the distance to the object reflecting the light can be determined, Breed),
- a high precision quartz clock, the respective clocks in each of the first vehicle and the one or more second vehicles for synchronization with each other (see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed),
- a GNSS receiver for synchronizing the clocks in the first vehicle and the one or more second vehicles (see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed),
- a load sensor, the respective load sensor of each respective second vehicle for measuring a respective load being transported by the respective second vehicle (see at least paragraph 556 regarding for large trucks that have varying inertial properties depending on the load that is being hauled, sensors can be placed on the vehicle that measure angular and linear acceleration of a part of the vehicle. Since the geometry of the road is known, the inertial properties of the vehicle with load can be determined and thus the tendency of the vehicle to roll over can be determined, Breed),
- a precision gyroscope, the respective gyroscope of each respective second vehicle for measuring a respective inclination of the respective second vehicle (see at least paragraph481 regarding three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate, Breed),
- a CPU for managing parameters according to a program, the parameters to be transmitted with a recorded trajectory, over which the first vehicle drives, to the one or more second vehicles of the convoy via a communication channel (see at least paragraph 135 regarding a processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212(see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database, Breed),
- a transmitter/receiver antenna for radio signals, coded information signals and Wi-Fi signals (see at least FIG. 2 and paragraphs 105-106, Breed),
- a Wi-Fi interface for communication through the Wi-Fi signals communicated through the transmitter/receiver antenna (see at least paragraph 330 regarding the vehicle-to-vehicle communication system, Breed), and 
- a navigation system, the navigation systems in the one or more second vehicles for, based on data sent by the leader via the communication channel, following the trajectory of the leader (see at least paragraphs 112-119 regarding a vehicle may be able to communicate with other vehicles that have similar systems and learn their estimated location. If the vehicle can independently measure the position of the other vehicle, for example through the use of the scanning laser radar system described below, the differenced GPS readings as discussed above, and thereby determine the relative position of the two or more vehicles, a further improvement of the position can be determined for all such vehicles, Breed).
Breed does not explicitly teach a positioning device of the infrastructure.
However, such matter is taught by Golden (see at least FIG. 27 and paragraphs 236-240 regarding the wayside devices 1006 are generally referred to by the reference number 1006 and are individually referred to by the reference numbers 1006a, 1006b, 1006c, and so on. The wayside devices 1006 are positioned along a route 1010 of a vehicle 1008, such as a train, locomotive, and/or rail vehicle consist).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Golden which teaches a positioning device of the infrastructure with the system of Breed as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having a positioning device of the infrastructure and would have predictably applied it to improve the system of Breed.
Breed, as modified by Golden, teaches the plug ends of the MU cable jumper fit into the MU ports 36, 38. For this purpose, the plug ends and MU ports are complementary in shape to one another, both for mechanical and electrical attachment. The plug end may include a plurality of electrical pins, each of which fits into a corresponding electrical socket in an MU port. The number of pins and sockets may depend on the number of discreet electrical pathways extant in the internal electrical conduits, MU cable jumpers, etc (see at least paragraph 73, Golden), however, Breed, as modified by Golden, does not explicitly teach two front plugs for connecting respectively to two 8-conductor spiral cables; two rear plugs for connecting respectively to another two 8-conductor spiral cables; or an extensible rod for each of the one or more second vehicles, the respective extensible rod ending in a V-shaped clamp that allows 8-conductor spiral cables to be connected to or disconnected from a vehicle in front or behind the respective second vehicle.
However, Emig teaches two front plugs for connecting respectively to two 8-conductor spiral cables (see at least FIG. 1 and Col. 2, lines 16-27 regarding the lines 22 and 24, and a plug-in connection 23 between the vehicles leads to the energy storage device 20 of the trailer 3); two rear plugs for connecting respectively to another two 8-conductor spiral cables (see at least FIG. 1 and Col. 2, lines 16-27 regarding the lines 22 and 24, and a plug-in connection 23 between the vehicles leads to the energy storage device 20 of the trailer 3); and an extensible rod for each of the one or more second vehicles, the respective extensible rod ending in a V-shaped clamp that allows 8-conductor spiral cables to be connected to or disconnected from a vehicle in front or behind the respective second vehicle (see at least FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Emig which teaches two front plugs for connecting respectively to two 8-conductor spiral cables, two rear plugs for connecting respectively to another two 8-conductor spiral cables, and an extensible rod for each of the one or more second vehicles, the respective extensible rod ending in a V-shaped clamp that allows 8-conductor spiral cables to be connected to or disconnected from a vehicle in front or behind the respective second vehicle with the system of Breed, as modified by Golden, as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having two front plugs for connecting respectively to two 8-conductor spiral cables, two rear plugs for connecting respectively to another two 8-conductor spiral cables, and an extensible rod for each of the one or more second vehicles, the respective extensible rod ending in a V-shaped clamp that allows 8-conductor spiral cables to be connected to or disconnected from a vehicle in front or behind the respective second vehicle and would have predictably applied it to improve the system of Breed as modified by Golden.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Examiner notes claim 7 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 2 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Golden et al., US 2015/0217790 A1, hereinafter referred to as Golden in view of Emig et al., US 5039173 A, hereinafter referred to as Emig, and further in view of CHEN et al., CN102592742A, hereinafter referred to as CHEN, respectively.
As to claim 2, Breed, as modified by Golden and Emig, does not explicitly teach wherein the communication channel comprises the 8-conductor spiral cables connecting the first vehicle and the second vehicles as two sets of spiral cables, which are redundant and have 8 conductors each; and wherein the 8 conductors each has its respective cross section and comprise: an electrical energy transfer bus having a first cross section that is larger than at least some cross sections of other buses of the 8 conductors, an electrical energy transmit bus having a second cross section that is larger than at least some cross sections of other buses of the 8 conductors, a ground conductor bus, a data conductor bus, and a conductor bus of information of the high precision quartz clock.
However, such matter is taught by CHEN (see at least FIG. 1 and paragraphs 27 regarding the cable is composed of a cable core 1 and a sheath layer 2 located outside the cable core 1. The cable core 1 includes two first wire pairs 11, two A second wire pair 12, an isolation layer 13, a ground wire 14 and a set of filling ropes 15 are called wire pairs because they can be understood as a pair of wires according to common knowledge, two first wire pairs 11 and two second wire pairs. Two pairs of 12 means a total of eight conductors).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHEN which teaches wherein the communication channel comprises the 8-conductor spiral cables connecting the first vehicle and the second vehicles as two sets of spiral cables, which are redundant and have 8 conductors each; and wherein the 8 conductors each has its respective cross section and comprise: an electrical energy transfer bus having a first cross section that is larger than at least some cross sections of other buses of the 8 conductors, an electrical energy transmit bus having a second cross section that is larger than at least some cross sections of other buses of the 8 conductors, a ground conductor bus, a data conductor bus, and a conductor bus of information of the high precision quartz clock with the system of Breed, as modified by Golden and Emig, as both systems are directed to a communication cable, and one of ordinary skill in the art would have recognized the established utility of having wherein the communication channel comprises the 8-conductor spiral cables connecting the first vehicle and the second vehicles as two sets of spiral cables, which are redundant and have 8 conductors each; and wherein the 8 conductors each has its respective cross section and comprise: an electrical energy transfer bus having a first cross section that is larger than at least some cross sections of other buses of the 8 conductors, an electrical energy transmit bus having a second cross section that is larger than at least some cross sections of other buses of the 8 conductors, a ground conductor bus, a data conductor bus, and a conductor bus of information of the high precision quartz clock and would have predictably applied it to improve the system of Breed as modified by Golden and Emig.

Claim(s) 3 and 5 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Golden et al., US 2015/0217790 A1, hereinafter referred to as Golden in view of Emig et al., US 5039173 A, hereinafter referred to as Emig, and further in view of Badic et al., US 2020/0068455 A1, hereinafter referred to as Badic, respectively.
As to claim 3, Breed, as modified by Golden and Emig, teaches a plug-in connection 23 between the vehicles leads to the energy storage device 20 of the trailer 3 (see at least Col. 2, lines 16-27, Emig), however, Breed, as modified by Golden and Emig, does not explicitly teach wherein some conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles operate in both directions and are also of a contention type protocol, while other conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles only operate as single transmitter in one direction.
However, such matter is taught by Badic (see at least paragraphs 52-58 regarding the concepts described herein may also be applicable in enterprise settings, industrial settings (e.g., robot-to-robot), aviation (e.g., plane-to-plane, drone-to-drone) and to technologies having both contention and non-contention based protocols, such as 5G and Wi-Fi).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Badic which teaches wherein some conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles operate in both directions and are also of a contention type protocol, while other conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles only operate as single transmitter in one direction with the system of Breed, as modified by Golden and Emig, as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein some conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles operate in both directions and are also of a contention type protocol, while other conductor buses of the 8-conductor spiral cables connecting the first vehicle and the second vehicles only operate as single transmitter in one direction and would have predictably applied it to improve the system of Breed as modified by Golden and Emig.
As to claim 5, Examiner notes claim 5 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 4 and 6 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Golden et al., US 2015/0217790 A1, hereinafter referred to as Golden in view of Emig et al., US 5039173 A, hereinafter referred to as Emig, and further in view of Viele et al., US 2019/0233034 A1, hereinafter referred to as Viele, respectively.
As to claim 4, Breed, as modified by Golden and Emig, does not explicitly teach wherein at least one of the convoy vehicles includes batteries which supply electrical energy to vehicles of the convoy and which can be recharged by the vehicles of the convoy during driving via the spiral cables.
However, such matter is taught by Viele (see at least FIG. 11 and paragraph 183 regarding the TOAD harness 1130 includes a 4-wire or 7-wire type cable that is commonly used for trailers, but the TOAD harness 1130 can include other types of wire harnesses. In other examples, the pilot vehicle 1105 and TOAD 1110 are operatively connected together without the TOAD tow coupler 1125 such as through a wireless type connection (e.g., LiFi). The pilot vehicle 1105 is able to provide electrical and/or hydraulic power to the TOAD 1110 via a TOAD charge umbilical 1135 (e.g., when the trailer 115 includes an EV or HEV type system or other power requirements). The supplied hydraulic power can be used for braking purposes. The TOAD charge umbilical 1135 can be also used to supply power from the TOAD 1110 to the pilot vehicle 1105 such as for battery recharging purposes).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Viele which teaches wherein at least one of the convoy vehicles includes batteries which supply electrical energy to vehicles of the convoy and which can be recharged by the vehicles of the convoy during driving via the spiral cables with the system of Breed, as modified by Golden and Emig, as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having batteries which supply electrical energy to vehicles of the convoy and which can be recharged by the vehicles of the convoy during driving via the spiral cables and would have predictably applied it to improve the system of Breed as modified by Golden and Emig.
As to claim 6, Examiner notes claim 6 recites similar limitations to claim 4 and is rejected under the same rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666